ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Lewis Limited Consultants, LLC               )      ASBCA No. 59496
                                             )
Under Contract No. W9124B-10-P-0613          )

APPEARANCE FOR THE APPELLANT:                       Howard M. Knee, Esq.
                                                     Blank Rome LLP
                                                     Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Meghan E. Mahaney, JA
                                                    Evan Williams, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 13 January 2016



                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59496, Appeal of Lewis Limited
Consultants, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals